Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16 and 18-30 allowable. The restriction requirement between claims 16-30 and 31-32 , as set forth in the Office action mailed on 09/09/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/09/2020 is entirely withdrawn.  Claims 31-32, directed to to a method for noise reduction are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or render obvious the limitations of previous claim 17 or of claim 22, which were noted to contain allowable subject matter in the Non-Final Rejection mailed 12/22/2020.
In particular, the prior art does not sufficiently disclose the plurality of minima for the noise intensity which are examined and where the controller is configured to determine the noise reduced operating power based on the select minima being within a tolerance range. This is not considered regular practice within the art and therefore without sufficient suggestion or disclosure in the prior art, it would not have been obvious to one of ordinary skill in the art.
New claim 33 is allowable because it contains the subject matter of claims 16 and 20-22. In particular, the duration extension of claim 22 is not a common practice within the art and therefore without sufficient suggestion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

/SCHYLER S SANKS/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MARC E NORMAN/Primary Examiner, Art Unit 3763